Citation Nr: 1702045	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-29 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitled to an increased initial evaluation for recurrent herpes, currently rated as 0 percent (noncompensably) disabling.

2. Entitled to an increased initial evaluation for venereal warts, currently rated as 0 percent (noncompensably) disabling.

3. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1985.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2012, the RO issued a rating decision granting service connection for venereal warts and recurrent herpes and assigning initial 0 percent (noncompensable) disability ratings for both.  The Veteran timely appealed the adequacy of both ratings.  In May 2013, the RO issued a separate rating decision denying service connection for a claimed acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.  In September 2013, the RO received a substantive appeal (VA Form 9), submitted by the Veteran in response to an August 2013 statement of the case, which continued the previously assigned noncompensable ratings for herpes and venereal warts.  This form includes a written statement indicating the Veteran's belief that "I should be [service-connected] for PTSD secondarily."  

 The current version of 38 C.F.R. § 20.201 (2016) requires that a notice of disagreement be submitted on a specific form prescribed by the Secretary.  But when the Veteran submitted his VA Form 9, an appeal could be initiated by any  "written communication . . . expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result . . ." 38 C.F.R. § 20.201 (2012).  "While special wording is not required, the Notice of disagreement must be in terms which can be reasonably as disagreement with that determination and a desire for appellate review."  Id.

The Board finds that the statement on the September 2013 VA Form 9 satisfied the then-applicable definition of a notice of disagreement.  Because the RO received that statement less than one year after issuing the September 2013 decision denying service connection for a psychiatric disability, the Form acted as a valid notice of disagreement and, accordingly, that issue has been listed as one of the issues to be considered in this appeal.  The Veteran has filed subsequent claims for service connection for a psychiatric disorder.  There is, however, no need to act on those claims because the issue of service connection for a psychiatric disorder has been on appeal since September 2013.  This view of the record is favorable to the Veteran because it will relieve him of the burden of submitting new and material evidence and potentially make him eligible for an earlier effective date if service connection for a psychiatric disorder is eventually granted.  

In September 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To assist the RO in assessing the nature of his herpes and venereal warts, the Veteran reported for a VA medical examination in March 2011.  Based on the examiner's findings, the RO assigned the current noncompensable ratings.  During the September 2016 hearing, the Veteran testified that he should receive increased ratings for herpes and venereal warts, in part because his conditions have worsened since the time of the last examination.  

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Based on the Veteran's testimony, a new examination is needed before the Board can decide whether he is eligible for higher ratings for herpes and venereal warts.

As the Board has explained in the introduction, the Veteran initiated a timely appeal of the denial of service connected disability compensation for a claimed psychiatric disorder.  The RO did not, however, issue a statement of the case after the Veteran appealed, perhaps because the written notice of disagreement was part of the substantive appeal filed in relation to the other issues on appeal.  When a veteran files a timely notice of disagreement, and VA has not issued a statement of the case, the Board must remand the appeal for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since March 2012.

2. The Veteran should then be scheduled for a VA examination to ascertain the current severity of his service-connected recurrent herpes and venereal warts.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with these disabilities should be identified.  

A complete rationale should be provided for all opinions offered.

3. The AOJ must furnish to the Veteran and his representative a statement of the case for his claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression.  The AOJ should also furnish to the Veteran and his representative a VA Form 9 and afford them the appropriate opportunity to submit documentation perfecting an appeal with respect any claims which remain denied.

4. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for entitlement to increased initial evaluations for the Veteran's service-connected recurrent herpes and venereal warts.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





